DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 32 are objected to because of the following informalities:
Claim 11 recites “alpha-link-beta link” in line 2 and again in line 4. The hyphen between “alpha” and “link” should be deleted to be made consistent with the other recitations of “alpha link” in the claims.
Claim 32 recites “a plurality of links” in line 2 and references said links in line 4 as “the additional links” in line 4. The recitation in line 2 should be replaced with “a plurality of additional links” to ensure consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11-14, 16-18, 20-24, 26-37, and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of alpha links having a first alpha link grommet, a second alpha link grommet, and an alpha link body” in lines 2-3 and “a plurality of beta links having a first beta link grommet and a second beta link grommet” in line 5. It is unclear if all of the alpha links and beta links are required 
Claim 1 introduces “a plurality of beta links” in line 5 and later recites “a cross member, coupled to the plurality of alpha links and coupled to a plurality of beta links” in lines 7-8. It is unclear if the recitation of “a plurality of beta links” in lines 7-8 is introducing a separate plurality of beta links from the one introduced in line 5.
Claim 4 recites “a first beta link grommet” and “a second beta link grommet” in line 2, but the first and second beta link grommets have been introduced in claim 1 in the amendment. It is unclear if two new beta link grommets are being introduced in claim 4, or if the beta link grommets of claim 1 are intended to be referenced. If new grommets are being introduced, then the recitations of “the first beta link grommet” and “the second beta link grommet” in line 3 of claim 4 are unclear as to which grommets are being referenced. Claim 17 also recites “a first beta link grommet” in line 4 and “a second beta link 
Claim 7 recites “wherein the beta link arc length is greater than the alpha link arc length”, but claim 5 (upon which claim 7 depends) has been amended to recite “wherein the beta link arc length is greater than the alpha link arc length” in line 5. As a result, claim 7 is redundant in scope in its entirety, and must be amended or canceled.
Claim 12 “the plurality of cross members” in line 3. Claim 1 has been amended such that only one cross member is introduced, so there is insufficient antecedent basis for the limitation in claim 12. Claim 30 recites “the same one of the plurality of cross members” in line 4. There is insufficient antecedent basis for the recitations “the same one” and “the plurality of cross members”.
Claim 39 recites “the first grommet outer diameter”. There is insufficient antecedent basis for this limitation, and it is unclear which grommet is intended to be referenced by the limitation “the first grommet”, as multiple grommets have been previously introduced.
The dependent claims not specifically addressed above are also rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-14, 16-18, 20-24, 26-34, 37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,240,997) in view of Miller (U.S. Patent Application Publication No. 2014/0053991).
Regarding claim 1, Lee discloses a compact nesting grille (1) comprising:

a plurality of beta links (each of the links 11 positioned at a lower end of the door reads on the claimed beta links) having a first beta link grommet (112, at a first end of each beta link) and a second beta link grommet (112, at a second end of each beta link); and
a cross member (12, 13), coupled to the plurality of alpha links and coupled to a plurality of beta links,
wherein each alpha link body includes a first end (at 111, on the first end of each alpha link) coupled to the first alpha link grommet [FIGS. 1, 2], a second end (at 111, on the second end of each alpha link) coupled to the second alpha link grommet [FIGS. 1, 2], and an alpha link body midline extending along the alpha link body from the first end to the second end, the alpha link body midline being equidistant from an inner edge of the alpha link body and an outer edge of the alpha link body (the midline of the alpha link body is defined along the longitudinal axis of the alpha link body; Figures 1 and 4 depict the substantially symmetric shape of the alpha link body, which inherently includes inner and outer edges that are equidistant from the midline),
wherein the first alpha link grommet has a center point (center of the grommet hole 112 at the first end of the respective alpha link) and the second alpha link grommet has a center point (center of the grommet hole 112 at the second end of the respective alpha link),
wherein the first alpha link grommets and the second beta link grommets are coupled to the cross member in alpha link-beta link pairs (alpha link-beta link pairs are defined by the vertical aligned sets of links, as shown best in Figure 3) wherein each alpha link-beta link pair is spaced apart along the cross member relative to adjacent alpha link-beta link pairs [FIG. 3], and

Lee does not disclose that the center points of the alpha link grommets are spaced from the alpha link body midline and on opposite first and second sides.
Nonetheless, Miller discloses a nesting door (9) including an alpha link (uppermost/innermost slat 1, also shown as slat 71 in Figure 11) having an alpha link body midline (midline of the link body 4, shown in at least Figure 1) and a first connection element (7) with a center point spaced from the alpha link body midline and positioned on a first side of the alpha link body midline (Figures 1 and 3 depict the connection element 7 having a center point spaced from and positioned on the left side of the midline of the link body 4 as it is shown in the figures) and a second connection element (8) with a center point spaced from the alpha link body midline and positioned on a second side of the alpha link body midline opposite the first side (Figures 1 and 4 depict the connection element 8 with a center point spaced from and positioned on the right side of the midline of the link body 4 as it is shown in the figures).
Regarding claim 3, Lee discloses that a ratio of an outer diameter of the first alpha link grommet to a length of the alpha link body is about 2.6 to about 2.9 (since “a length” can include any length between 0 and its entire length, this limitation is inherently met as seen in Figures 1, 2, or 4 since there is a length of the body of at least 2.6 times the length of the diameter such that the ratio of 2.6/2.9 is also inherently taught as there is a body length 2.9/2.6 that of the length of the diameter - see Figures 1, 2, or 4).
Regarding claim 4, Lee discloses that the plurality of beta links includes a first beta link grommet (112, at a first end of each beta link), a second beta link grommet (112, at a second end of each beta link), and a beta link body coupling the first beta link grommet to the second beta link grommet (as shown 
Regarding claims 5-7, 9, and 39, Lee discloses that  the alpha link body has a curved shape [FIG. 4] with an alpha link outside radius of curvature (the radius of curvature is defined by the curved shape of the neck 114 and the grommet potion 112) and an alpha link arc length [FIGS. 1, 4] and the beta link body has a curved shape with a beta link inner radius of curvature and a beta link arc length (the beta link body also has a curved shape defining an inner radius of curvature as shown in Figures 1 and 4) and that the first alpha link grommet includes a first alpha link grommet outer diameter [FIGS. 1, 4], but does not disclose that the beta link arc length is greater than the alpha link arc length.
Nonetheless, Miller discloses a nesting door having an alpha link (slat 71 shown in Figure 11) with an alpha link arc length and a first alpha link grommet outer diameter (outer diameter of the connection element 8) and a beta link (outermost/end slat shown in Figure 11) having a beta link arc length, wherein the beta link arc length is greater than the alpha link arc length by approximately twice the first alpha link grommet outer diameter (as shown in Figure 11, the outermost slat corresponding to the beta link is longer than the innermost slat 71 corresponding to the alpha link by at least two times the diameter of the connection element 8 provided on the alpha link); wherein the beta link inner radius of curvature is different from the alpha link outside radius of curvature (paragraph 0056) [FIG. 11]; wherein a ratio of the alpha link arc length to the beta link arc length is 0.4 to about 0.8 (Figure 11 depicts the outermost slat/beta link being in the range of 1.25 to 2.5 times longer than the innermost slat/alpha link 71, which falls within the range of the claimed ratio); and wherein the beta link arc length is greater than the alpha link arc length by approximately 3%-8% of the first grommet outer diameter (as shown in Figure 11, the beta link arc length is substantially longer than the alpha link arc length, such that it exceeds the required 3%-8% dimension difference; it is also noted that the length of the beta arc length exceeding the 3%-8% dimension difference still inherently meets the requirements of the limitation in view of the open-ended nature of the claim--e.g. if the beta arc length is longer than the alpha arc length by 50% of the outer diameter of the first grommet for example, it is still at least 3%-8% longer).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alpha and beta links of Lee to have the beta link be 
Regarding claim 11, Lee discloses that the alpha-link-beta link pairs are spaced apart from each other to expose the cross member (12, 13) between adjacent alpha-link-beta link pairs [FIG. 3].
Regarding claim 12, Lee discloses that the first alpha link grommet and the second alpha link grommet each include a through hole configured to rotatingly receive one of the plurality of cross members (Figures 1 and 2 depict the through hole construction of the grommets 112 and the receipt of the cross members within the through hole, and Figures 3 and 4 depict the rotation of the grommets relative to the cross members).
Regarding claim 13, Lee discloses that each of the first alpha link grommet and the second alpha link grommet comprise a closed loop [FIG. 1].
Regarding claim 14, Lee discloses that the first alpha link grommet and the second alpha link grommet have a substantially similar shape and are on opposing sides of the alpha link body (as shown in Figure 1, the grommets are similar in shape and are provided on opposing first and second ends of the alpha link body defined by the neck 114).
Regarding claim 16, Lee discloses that a distance of the center point of the first alpha link grommet to the alpha link body midline is equal to a distance of the center point of the second alpha link grommet to the alpha link body midline (both center points of the grommets are located on the midline--the distance from the midline is zero for each center point, which is an equal distance). It is further noted that it would have been obvious in the course of the modification of Lee to include the offset center points of Miller to have provided the center points at equal distances from the centerline, since discovering an optimum distance on each side/end would have been a mere design consideration based on the characteristics of the spiral/coil or overall system.  Such a modification would have involved only routine skill in the art to accommodate different resiliency or transmittal requirements depending on the desired characteristics of the foam.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the 
Regarding claims 17 and 18, Lee discloses that the plurality of beta links includes a proximal end, a distal end, and a beta link body midline extending from the proximal end to the distal end (each of the beta links has the structure shown in Figures 1-4, including the upper/proximal end, the lower/distal end, and the body midline defined along a longitudinal axis of the beta links), wherein the plurality of beta links comprises a first beta link grommet having a center point (center point of the first grommet 112 of the beta link) and a second beta link grommet having a center point (center point of the second grommet 112 of the beta link), wherein the center point of the first alpha link grommet is a distance above the alpha link body midline that is equal to a distance of the center point of the second beta link grommet below the beta link body midline (for all of the links of Lee, the center points of the grommets are aligned with the midlines of the link bodies; this results in an equal distance of zero between the center points and the midlines of all of the links. Lee does not disclose that the center points of the beta link grommets are positioned above or below the midline.
Nonetheless, Miller discloses a nesting door including a beta link (lowermost/outermost slat 1) with connection members (7, 8) with center points positioned above and below the beta link body midline. As described with respect to claim 1 above it would have bene obvious to have modified the links of Lee to have the offset center points taught by Miller, in order to facilitate winding of the grille and provide a more compact arrangement of the grille in the retracted position. It further would have provided the center points at equal distances from the midline, since discovering an optimum distance on each side/end would have been a mere design consideration based on the characteristics of the spiral/coil or overall system.  Such a modification would have involved only routine skill in the art to accommodate different resiliency or transmittal requirements depending on the desired characteristics of the foam.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Lee with connections/grommets on opposite sides of the midline as taught in Miller in order to provide a tight 
Regarding claim 20, Lee discloses that the plurality of alpha links and the grille are configured to be wound about a shaft (116) when the grille is in the retracted state such that the plurality of alpha links form a single substantially circular alpha link layer (the uppermost/innermost links defining the alpha links form at least part of a substantially circular layer in the retracted state, as shown Figure 4).
Regarding claim 21, Lee discloses that the plurality of beta links form a single, substantially circular single beta link layer when the grille is in the retracted state (the lowermost/outermost links defining the beta links form at least part of a substantially circular layer in the retracted state, as shown Figure 4).
Regarding claim 22, Lee discloses that a quantity of links in the alpha link layer is equal to a quantity of links in the beta link layer (the alpha links and beta links are provided in pairs, inherently resulting in an equal number of links in the respective layer; it is noted that the limitation “layer” does not require that the layer fully encircle the roller, nor does it require that the layers be formed by more than one link).
Regarding claim 23, Lee discloses that a first beta link of the plurality of beta links comprises a first beta link grommet (112) and a line through a midpoint of each of the first alpha link grommet and the first beta link grommet when the grille is in the retracted state is tangent to the shaft [FIG. 4] (see annotated drawing below).

    PNG
    media_image1.png
    775
    737
    media_image1.png
    Greyscale

Regarding claim 24, Lee discloses that the alpha link layer comprises 8 links (each of the innermost 8 links shown in Figure 4 form the alpha link layer).
Regarding claim 26, Lee discloses that the plurality of alpha links and the plurality of beta links are co-planar when the grille is in the extended state [FIG. 3].
Regarding claims 27, 28, and 31, Lee, as modified by Miller, discloses the grille and the shaft, but does not explicitly disclose dimensions of the grille or the headroom, or a sound level produced by the grille during retraction.
It nonetheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the grille to be 14 feet tall, 26 feet wide, and to have constructed the shaft to be 6 inches in diameter such that the grille would fit within a 10.5 inch headroom, as well as to have constructed the grille to produce less than 70 decibels during operation to accommodate different or maximum size or decibel requirements depending on the desired characteristics of the grille/shutter/door itself or based on the location in which it being installed [as non-In re Rose, 105 USPQ 237 (CCPA 1955).  Further, changes in size or shape without special functional significance are not patentable.  Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Regarding claim 29, Lee discloses the alpha and beta links, but does not disclose that an alpha link thickness is within about 70% to about 85% of a beta link thickness.
Nonetheless, Miller discloses a similar roller door system with successive sizing (paragraph 0066) inserted above at the end of claim 6] such that the sizes such as thicknesses would inevitably be met when modified.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the links of Lee with the dimensions, sizes, shapes, or ratios taught in Miller in order to provide the predictable and expected result of providing a compact rolled grille/door/shutter. Alternatively, it is also noted that such a modification would have involved only routine skill in the art to accommodate different thickness and/or ratio requirements depending on the desired rolling characteristics of the grille/shutter/door.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Lee discloses that the plurality of alpha links are in a generally horizontal spaced apart row when the grille is in the extended state and each of the plurality of alpha links are coupled to the same one of the plurality of cross members (as shown in Figure 3, the links of the griller are aligned horizontally; Figures 1-3 also show the cross member portion 12 extending through all of the respective horizontally aligned links).
Regarding claim 32, Lee discloses a plurality of additional link layers (each of the intermediate links between the uppermost/innermost alpha link and the lowermost/outermost beta link form additional link layers), each additional link layer comprising a plurality of links [FIG. 3] having an arcuate link body disposed between a first link grommet and a second link grommet (the arcuate link bodies and grommets 
Regarding claim 33, Lee discloses that when the grille is in the retracted position, the substantially circular beta link layer, the substantially circular alpha link layer and the additional link layers are connected to form a continuous chain that circumscribes a central core to form a plurality of adjoining layers wherein at least one grommet in each layer is aligned with at least one grommet in an adjoining layer to form an arcuate line bisecting each grommet in the arcuate line (each intermediate link forms an additional link layer, and the circumscribing configuration is shown in at least Figure 4; it is also noted that an arcuate line connecting each grommet is a broadly recited limitation, and the connection of the intermediate links at their respective grommets inherently meets this limitation).
Regarding claim 34, Lee discloses that when the grille is in the retracted position, the substantially circular beta link layer, the substantially circular alpha link layer and the additional link layers are connected to form a continuous chain of link layers that circumscribes a central core (the central core is formed by the shaft 116) to form a plurality of adjoining layers wherein each link in each of the plurality of adjoining layers is in contact with no more than two links of a single adjoining layer (as shown in Figure 4, none of the links are in contact with more than two links of an adjoining layer; the contact of links between adjoining layers is only formed at the pivoting connection defined at the grommets).
Regarding claim 37, Lee discloses that the first alpha link grommet, the second alpha link grommet, and the alpha link body midline, but does not disclose that the first alpha link grommet is positioned above the alpha link body midline and the second alpha link grommet is positioned below the alpha link body midline when the alpha link body is oriented horizontally.
Nonetheless, Miller discloses a nesting door including an alpha link (uppermost slat 1) having first and second alpha link connection elements (7, 8) and an alpha link body midline [FIG. 1], wherein the first alpha link connection element is positioned above the alpha link body midline and the second alpha link connection element is positioned below the alpha link body midline when the alpha link body is oriented horizontally (rotating the link 1 shown in Figure 1 90 degrees in the clockwise direction results in a horizontal orientation in which the connection elements are positioned above and below the midline as 
Regarding claims 40 and 41, Lee discloses that the alpha link comprises a substantially uniform thickness measured along the cross member, wherein the first alpha link grommet, the second alpha link grommet and alpha link body comprise the substantially uniform thickness (as shown in Figure 2, the entirety of the link has a uniform thickness measured along the cross member 12, including the body and both grommets).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,240,997) in view of Miller (U.S. Patent Application Publication No. 2014/0053991), as applied to claim 1 above, and further in view of Benjamin (U.S. Patent No. 3,066,549).
Regarding claims 35 and 36, all of the elements have been discussed above except the minor and major portions forming a teardrop shape as recited in claims 35 and 36, therefore attention is directed to Benjamin which teaches another compact linking device with minor and major portions forming a teardrop shape as recited in claims 35 and 36 (see fig. 7 for example).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the grommets of Lee, as modified above, with the shape or dimensions as claimed and taught by Benjamin in order to provide the predictable and expected result of less friction when inserting the rod as one non-limiting example, another example would be aesthetic preference. Also, note that a mere change or changes in size or shape without special functional significance are not patentable.     Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).  Also see In re Rose, 105 USPQ 237 (CCPA 1955).  It should also be noted that changing the circular shape in Lee to a tear drop shape wouldn’t affect its function or provide a special or patentable functional significance.

    PNG
    media_image2.png
    221
    483
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 38, 42, and 43 are allowed.
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 1/10/22, with respect to the rejection(s) of claims 1, 3-7, 9, 11, 12, 14, 16-18, 20-24, and 26-37 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Lee).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                       

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634